            Case 2:19-cv-00793-RSL Document 285 Filed 06/11/20 Page 1 of 3




 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   CHARLOTTE WINELAND, et al.,
                                                     NO. 2:19-cv-0793-RSL
                         Plaintiffs,
 8
                                                     STIPULATED MOTION AND ORDER
                  v.
 9                                                   FOR LEAVE TO WITHDRAW AND
     AIR & LIQUID SYSTEMS CORP., et al.,             FOR SUBSTITUTION AS COUNSEL
10                       Defendants.                 FOR DEFENDANT CLEAVER-
                                                     BROOKS, INC.
11

12
                                               I.
13
                                       II.    STIPULATION
14

15          Pursuant to Local Rule 83.2(b)(1)-(3), Timothy K. Thorson of the law firm of Carney
16   Badley Spellman, counsel of record for Defendant Cleaver-Brooks, Inc. (“Cleaver-Brooks”),
17   seeks leave of the Court to withdraw as counsel for Cleaver-Brooks and to be removed from
18   the service list. With the Court’s leave, Cleaver-Brooks will thereafter be represented by
19   substituting counsel, Kevin Craig of the law firm of Gordon Rees Scully Mansukhani, LLP,
20   who is duly admitted to practice before this Court. Mr. Craig will promptly file a notice of
21   appearance on behalf of Cleaver-Brooks in this matter.
22

23

24

25

26
     STIPULATED MOTION AND ORDER FOR LEAVE TO                  CARNEY BADLEY SPELLMAN, P.S.
     WITHDRAW AND FOR SUBSTITUTION AS COUNSEL FOR                    701 Fifth Avenue, Suite 3600
     DEFENDANT CLEAVER-BROOKS, INC. – 1                                Seattle, WA 98104-7010
     (2:19-cv-0793-RSL)                                                     (206) 622-8020
           Case 2:19-cv-00793-RSL Document 285 Filed 06/11/20 Page 2 of 3




 1         DATED this 10th day of June, 2020.

 2                                        WITHDRAWING COUNSEL FOR
                                          DEFENDANT CLEAVER-BROOKS, INC.:
 3

 4                                        CARNEY BADLEY SPELLMAN, P.S.

 5
                                          S/ Timothy K. Thorson
 6                                        Timothy K. Thorson, WSBA# 12860
 7                                        701 Fifth Avenue, Suite 3600
                                          Seattle, Washington 98104-7010
 8                                        (206) 622-8020
                                          Thorson@carneylaw.com
 9                                        asbestos@carneylaw.com
10                                        SUBSTITUTING COUNSEL FOR DEFENDANT
11                                        CLEAVER-BROOKS, INC.:

12                                        GORDON & REES SCULLY MANSUKHANI, LLP

13
                                          S/ Kevin J. Craig
14                                        Kevin J. Craig, WSBA# 29932
15                                        701 Fifth Avenue, Suite 2100
                                          Seattle, Washington 98104-7010
16                                        (206) 695-5100
                                          seaasbestos@grsm.com
17
                                          COUNSEL FOR PLAINTIFFS:
18

19                                        FROST LAW FIRM, PC

20                                        S/ Andrew Seitz
                                          Andrew Seitz
21                                        CA Bar No. 273165
                                          Admitted Pro Hac Vice
22
                                          273 West 7th Street
23                                        San Pedro, CA 90731
                                          (866) 353-6376
24                                        Andrew@frostlawfirm.com
25

26
     STIPULATED MOTION AND ORDER FOR LEAVE TO              CARNEY BADLEY SPELLMAN, P.S.
     WITHDRAW AND FOR SUBSTITUTION AS COUNSEL FOR               701 Fifth Avenue, Suite 3600
     DEFENDANT CLEAVER-BROOKS, INC. – 2                           Seattle, WA 98104-7010
     (2:19-cv-0793-RSL)                                                (206) 622-8020
            Case 2:19-cv-00793-RSL Document 285 Filed 06/11/20 Page 3 of 3



                                           III.    ORDER
 1
            This matter came before the Court on the Stipulated Motion and Proposed Order for
 2
     Leave to Withdraw and for Substitution As Counsel For Defendant Cleaver-Brooks, Inc. Based
 3
     upon the Stipulated Motion and the Court being fully apprised herein, it is hereby ORDERED
 4
     that the Stipulated Motion is GRANTED. Timothy K. Thorson is granted leave to withdraw as
 5
     counsel for Cleaver-Brooks and shall be removed from the service list in this matter. Kevin
 6
     Craig of the law firm of Gordon Rees Scully Mansukhani, LLP, is granted leave to substitute
 7
     as counsel for Cleaver-Brooks and shall promptly file a notice of appearance.
 8

 9
            Dated this 11th day of June, 2020.
10

11                                                A
                                                  Judge Robert S. Lasnik
12                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER FOR LEAVE TO                    CARNEY BADLEY SPELLMAN, P.S.
     WITHDRAW AND FOR SUBSTITUTION AS COUNSEL FOR                      701 Fifth Avenue, Suite 3600
     DEFENDANT CLEAVER-BROOKS, INC. – 3                                  Seattle, WA 98104-7010
     (2:19-cv-0793-RSL)                                                       (206) 622-8020
